Citation Nr: 1447863	
Decision Date: 10/28/14    Archive Date: 11/05/14

DOCKET NO.  08-06 740	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, Idaho


THE ISSUES

1.  Entitlement to service connection for sexual dysfunction, to include as secondary to service-connected posttraumatic stress disorder (PTSD) and prostate cancer.  

2.  Entitlement to an increase in a 50 percent rating for PTSD.  

3.  Entitlement to a total disability rating based on individual unemployability (TDIU) for the period prior to September 15, 2011.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. D. Regan, Counsel

INTRODUCTION

The Veteran served on active duty from October 1966 to August 1969.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of a July 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Boise, Idaho, that denied service connection for sexual dysfunction (listed as erectile dysfunction), to include as secondary to service-connected PTSD.  By this decision, the RO also denied an increase in a 30 percent rating for PTSD.  

In August 2010 and May 2012, the Board remanded the issues of entitlement to service connection for sexual dysfunction, to include as secondary to service-connected PTSD (listed as entitlement to service connection for sexual dysfunction, to include on a secondary basis), and entitlement to an increase in a 30 percent rating for PTSD, for further development.  

In a September 2013 decision, the Board granted a 50 percent rating for the Veteran's service-connected PTSD.  The Board remanded the issue of entitlement to service connection for sexual dysfunction, to include as secondary to service-connected PTSD and prostate cancer, for further development.  

The Veteran then appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court).  In April 2014, the parties (the Veteran's attorney before the Court and VA's General Counsel) filed a Joint Motion for Partial Remand (Joint Motion), which requested that the part of the Board's decision that denied a rating in excess of 50 percent for PTSD be vacated and remanded.  It was noted that the parties did not want to disturb the Board's remand order.  An April 2014 Court Order granted the motion.  

The issues have been recharacterized to comport with the evidence of record.  

The issues of entitlement to an increase in a 50 percent rating for PTSD and entitlement to a TDIU for the period prior to September 15, 2011, are addressed in the REMAND portion of the decision below and are REMANDED to the agency of original jurisdiction (AOJ).  


FINDING OF FACT

The Veteran's current sexual dysfunction began many years after service, was not caused by any incident of service, and was not caused by or aggravated by his service-connected PTSD and prostate cancer.  


CONCLUSION OF LAW

The criteria for service connection for sexual dysfunction, to include as secondary to service-connected PTSD and prostate cancer, have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2014).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Notify and Assist

Upon receipt of a complete or substantially complete application, VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  VA must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  

A March 2007 letter satisfied the duty to notify provisions.  This letter notified the Veteran of information necessary to substantiate a claim of service connection, including on a secondary basis, as well as the general criteria for establishing effective dates and disability ratings. 

The Veteran's service treatment records, VA treatment records, and private treatment records, have been obtained.  The Veteran has not indicated, and the record does not contain evidence, that he is in receipt of disability benefits from the Social Security Administration.  VA examinations were conducted in May 2010, June 2012, and November 2013.  The record does not reflect that these examinations are inadequate for deciding this claim.  

There is no indication in the record that any additional evidence, relevant to the issue decided, is available and not part of the claims file.  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  

Analysis

Establishing service connection requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  

Determinations as to service connection will be based on review of the entire evidence of record, to include all pertinent medical and lay evidence, with due consideration to VA's policy to administer the law under a broad and liberal interpretation consistent with the facts in each individual case.  38 U.S.C.A. § 1154(a) (West 2002); 38 C.F.R. § 3.303(a).  

Secondary service connection may be granted for a disability that is proximately due to, the result of, or aggravated by an established service-connected disability.  38 C.F.R. § 3.310; see also Allen v. Brown, 7 Vet. App. 439 (1995).  Effective October 10, 2006, 38 C.F.R. § 3.310 was amended to conform with Allen; however, based upon the facts in this case the regulatory change does not impact the outcome of the appeal.  

The Veteran is service connected for PTSD and for prostate cancer.  He is also service connected for gastroesophageal reflux disease, acid reflux, and irritable bowel syndrome, and for bilateral hearing loss.  The Veteran contends that he has sexual dysfunction that is related to service, or, alternatively, that is related to his service-connected PTSD and/or prostate cancer.  

The Veteran's service treatment records do not show complaints, findings, or diagnoses of sexual dysfunction or erectile dysfunction.  Such records do show treatment for variously diagnosed genitourinary complaints.  A November 1967 treatment entry noted that the Veteran was seen for infected lesions on the scrotum.  It was noted that a serologic test for syphilis (STS) was non-reactive.  The Veteran was prescribed Penicillin.  Additional treatment entries in November 1967 and December 1967 showed continued treatment for lesions on the scrotum.  

An August 1968 treatment entry indicated that the Veteran was taking Tetracycline for gonococci, but that he forgot his medication down in the Delta.  It was noted that the Veteran was prescribed Tetracycline, four times daily.  An April 1969 treatment entry noted that the Veteran was seen for a urethral discharge that began the previous week.  The diagnoses were gonorrhea and urethritis.  A July 1969 objective separation examination report included a notation that the Veteran's genitourinary system was normal.  

Post-service private and VA treatment records show treatment for sexual problems, including erectile dysfunction, as well as treatment for testicular problems.  For example, a January 1999 treatment entry from the Family Health Center indicated that the Veteran was seen for a periodic review.  The assessment included history of an undescended testicle.  

An April 2004 treatment entry from the Family Health Center noted that the Veteran was seen for a three-month history of declining energy and fatigue, as well as a decreased libido and apathy.  The Veteran reported that he had a good libido throughout his life, but that it presently did not seem right to him.  The assessment was fatigue, of an unclear etiology, and a decreased libido, of any unclear etiology.  

A subsequent April 2004 treatment entry from the Family Health Center indicated that the Veteran was seen for a laboratory follow-up.  The examiner reported that the Veteran was notified by phone that his testosterone was low and that he was requested to come back for a discussion regarding therapy.  The examiner stated that the Veteran was very interested in testosterone replacement to improve his symptoms.  The assessment was hypogonadism with testosterone deficiency.  

A January 2007 treatment entry from the Family Health Center noted that the Veteran had been on testosterone replacement before and that he was interested in considering it again.  The Veteran reported that he was sent in by his girlfriend of three years.  He stated that she wanted to have intercourse multiple times a week, and he thought that testosterone replacement would help.  It was noted that the Veteran considered his libido to be normal.  He stated that he normally had successful intercourse with normal erectile function.  The assessment included testicular hypofunction, not elsewhere classified.  

A May 2010 VA psychiatric examination report included a notation that the Veteran's claims file was reviewed.  The Veteran reported that he no longer had the same urge to have sex, and that he began losing interest in sex approximately ten years earlier.  He indicated that he started taking testosterone supplements in approximately 2005.  The Veteran stated that he received the testosterone replacements for approximately six or seven months, but that he stopped taking them due to the cost.  He maintained that he first experienced sexual difficulties when he experienced a decreased sexual desire for his wife shortly before their divorce.  The Veteran reported that in addition to a decreased libido and sexual urges, he had erectile dysfunction.  He indicated that he had intermittent sexual success.  It was noted that sexual success was defined as an erection sufficient to engage in penile vaginal intercourse.  The Veteran stated that he had trouble with maintaining an erection approximately 90 percent of the time.  

The May 2010 examiner provided a diagnosis of PTSD.  The examiner commented that in regard to a possible connection between the Veteran's reported sexual dysfunction and his PTSD, he noted that there was no documented evaluation for sexual dysfunction, other than the prescription of testosterone, and the possible connection with a decreased sexual urge.  The examiner stated that given that a large percentage of sexual dysfunction disorders had an underlying medical cause, and given that the Veteran's reported issues with a decreased sexual urge, as well as increasing erectile dysfunction, had not been medically evaluated, it was difficult to attribute the reported sexual dysfunction to psychological reasons alone, including PTSD, without resorting to mere speculation.  

The examiner reported that given what appeared to be a relatively late onset of the reported sexual dysfunction (i.e., within the previous six or seven years or so), without a documented change in the severity of the Veteran's PTSD symptomatology per se, even if said functional dysfunction was found to not have an underlying cause, it was difficult to attribute it solely to PTSD, particularly in the light of other non-PTSD related psychosocial stress such as financial difficulty, which could also contribute to sexual dysfunction.  

The examiner also commented that even though research evidence did suggest a relatively higher prevalence of sexual dysfunction for individuals with PTSD, given possible medical causes of the Veteran's sexual dysfunction, to include its recent onset without a clear exacerbation of PTSD symptoms per se, he could not clearly attribute the Veteran's sexual dysfunction to his service-connected PTSD without resorting to mere speculation.  

A June 2012 VA male reproductive system conditions examination report included a notation that the Veteran's claims file was reviewed.  The Veteran reported that he had a gradual onset of erectile dysfunction.  He stated that he had a lack of sexual performance and that his erections did not last long enough for him to ejaculate.  The Veteran indicated that he started taking testosterone injections in approximately 2004, and that he quit taking the injections because he did not see any improvement.  It was noted that the Veteran was taking Sildenafil Citrate, and that he reported that he only had sufficient erections about twenty-five percent of the time.  

The June 2012 examiner provided a diagnosis of erectile dysfunction.  The examiner indicated that the Veteran's claimed erectile dysfunction was less likely than not (less than 50 percent probability) incurred in or caused by the claimed in-service injury, event, or illness.  The examiner reported that the only evidence available to make a determination was that the Veteran had chronic hypotestosteronism for several years.  It was noted that low testosterone was a well-known cause of erectile dysfunction.  The examiner commented that he would not say that the Veteran's diagnosed PTSD caused or made worse his erectile dysfunction because his PTSD was well managed.  The examiner reported that the Veteran had not had significant fluctuations in his PTSD that would possibly affect his sexual performance.  The examiner maintained that the Veteran's chronic low testosterone, as well as his need for recurrent injections of testosterone, led him to opine that the most likely cause of the Veteran's erectile dysfunction was his chronic low testosterone.  

Another VA examination was conducted in November 2013 pursuant to the Board's September 2013 remand.  The examiner reviewed the claims file.  The Veteran reported that he had a gradual onset of erectile dysfunction.  He stated that he had a lack of sexual performance and that his erections did not last long enough for him to ejaculate.  The Veteran indicated that he started taking testosterone injections in approximately 2004, and that he quit taking the injections because he did not see any improvement.  It was noted that the Veteran was taking Sildenafil Citrate, and that he reported that he only had sufficient erections about twenty-five percent of the time.  The Veteran maintained that he frequently lost his erections prior to orgasm.  It was noted that the Veteran was diagnosed with prostate cancer by a biopsy in August 2011.  The Veteran indicated that since his prostate cancer diagnosis, there had been no change in his erectile dysfunction.  He reported that he had made some dietary changes, such as eliminating meats, and that he was taking "black suave."  He also reported that he was drinking highly alkaline water.  The Veteran indicated that he had undergone no conventional therapy for his prostate cancer and that he continued to have his prostate- specific antigen (PSA) monitored.  It was noted that the Veteran would undergo cyber knife surgery if his PSA went over 10.0.  

The diagnoses provided by the November 2013 VA examiner were erectile dysfunction and prostate cancer.  The examiner indicated that the Veteran's erectile dysfunction was less likely than not (less than 50 percent probability) proximately due to or the result of his service-connected prostate cancer.  The examiner reported that the Veteran had erectile dysfunction since 2004, and that he had also used Viagra since that time.  The examiner stated that the Veteran's erection quality remained unchanged since 2004.  It was noted that the Veteran was unable to maintain his erection long enough to reach orgasm, even with Viagra.  The examiner stated that the Veteran's erectile dysfunction was diagnosed more than three years before any signs of prostate cancer arose.  

The examiner reported that the Veteran's prostate cancer had not been treated at all, and that he used some homeopathic treatments, but no prescribed and conventional treatments had been started.  The examiner indicated that research articles throughout medicine all reported that prostate cancer in, itself, did not cause erectile dysfunction.  It was noted that the treatments for prostate cancer could certainly cause erectile dysfunction, but not the prostate cancer alone.  The examiner specifically referred to a medical treatise (Erectile Dysfunction Health Center).  The examiner stated that the current methods of treating prostate cancer, including surgery with a radical prostatectomy (removal of the entire prostate gland); radiation therapy, whether by external beam or brachytherapy (seed implant); and hormone therapy, could all cause erectile dysfunction.  The examiner commented that there was no aggravation of the Veteran's erectile dysfunction condition because the condition was essentially the same as it was prior to the prostate cancer diagnosis.  

The Board observes that the probative medical evidence does not suggest that the Veteran's current sexual dysfunction is related to his period of service.  In fact, the probative medical evidence provides negative evidence against this finding, indicating that the Veteran's current sexual dysfunction began years after his period of service, without relationship to any incident of service.  Additionally, the probative medical evidence fails to indicate that the Veteran's current sexual dysfunction was caused or worsened by his service-connected PTSD and/or prostate cancer.

As described above, a June 2012 VA examiner specifically indicated, after a review of the claims file, that the Veteran's claimed sexual dysfunction was less likely than not related to his period of service.  The VA examiner also stated that he would not say that the Veteran's diagnosed PTSD caused or made worse his erectile dysfunction because his PTSD was well managed, and that the most likely cause of the Veteran's erectile dysfunction was his chronic low testosterone.  Additionally, a November 2013 VA examiner specifically indicated, after a review of the claims file, that erectile dysfunction was less likely than not proximately due to or the result of his service-connected prostate cancer.  These opinions are persuasive as the examiners explained their reasoning in the context of the record and medical knowledge.

The Veteran has asserted that his claimed sexual dysfunction had its onset during his period of service, or is related to his service-connected PTSD and prostate cancer.  Although the Veteran is competent to report that he had sexual dysfunction symptoms during service or since service, he is not competent to diagnose his claimed sexual dysfunction as related to service.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  Similarly, the Veteran is not competent to provide a medical nexus, and his lay assertions do not constitute probative evidence as to either a diagnosis or a nexus.  The medical experts considered the Veteran's theories, but did not endorse them.

The Board notes that no medical opinion from a physician has related the Veteran's sexual dysfunction to his period of service, or to his service-connected PTSD and prostate cancer, or for that matter, to any other service-connected disorder.  In fact, all of the opinions by VA examiners are negative regarding a nexus.  

In consideration of the record, the Board finds that the preponderance of the evidence is against the claim for entitlement to service connection for sexual dysfunction, to include as secondary to service-connected PTSD and prostate cancer; there is no doubt to be resolved; and service connection is not warranted.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  



ORDER

Service connection for sexual dysfunction, to include as secondary to service-connected PTSD and prostate cancer, is denied.  


REMAND

The remaining issues on appeal are entitlement to an increase in a 50 percent rating for PTSD and entitlement to a TDIU for the period prior to September 15, 2011.  

In the April 2014 Joint Motion, the parties agreed that the Board erred in failing to provide an adequate statement of reasons or bases as to why the Veteran was not entitled to an increased rating because it did not discuss favorable evidence of record.  The joint motion indicated that, specifically, the Board did not provide any analysis of whether the Veteran's suicidal thoughts that were mentioned in the Board's decision warranted an increased rating.  The joint motion found that because suicidal ideation was a symptom specifically listed in the criteria for a 70 percent rating pursuant to 38 C.F.R. § 4.130, Diagnostic Code 9411 (2014), the Board was required to discuss such evidence.  

The Board observes that the Veteran was last afforded a VA examination, as to his service-connected PTSD in May 2010.  Since that time, in a July 2014 informal hearing presentation, the Veteran's representative listed the criteria for a 70 percent rating under Diagnostic Code 9411, and stated that the Veteran argued that his current symptomatology more closely approximated such criteria.  Additionally, the Board notes that in a prior March 2013 informal hearing presentation, the Veteran's representative reported that the Veteran's family and friends had submitted a number of lay statements that confirmed the Veteran's increased PTSD symptomatology.  

The Veteran has not been afforded a VA examination, as to his service-connected PTSD, in over four years.  The Board finds that the record raises a question as to the current severity of the Veteran's service-connected PTSD.  As such, the Board finds it necessary to remand this matter to afford him an opportunity to undergo a contemporaneous VA examination to assess the current nature, extent and severity of his psychiatric disability.  See Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); VAOPGCPREC 11-95 (1995), 60 Fed. Reg. 43186 (1995).  

Prior to the examination, any outstanding records of pertinent treatment must be obtained and added to the record.  

Further, a request for a TDIU, whether expressly raised by a Veteran or reasonably raised by the record, is not a separate claim for benefits, but rather part of the adjudication of a claim for increased compensation.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  Thus, when a TDIU is raised during the appeal of a rating for a disability, it is part of the claim for benefits of the underlying disability.  Id. at 454.  The Board finds that the record raises the issue of a TDIU for the period prior to September 15, 2011 in this matter.  (The Veteran is currently rated a 100 percent disabled for Prostate Cancer, effective September 15, 2011).  

Further, in light of Rice and the remand of the claim for a higher rating for PTSD, the TDIU rating issue must be remanded because the claims are inextricably intertwined and must be considered together.  Thus, a decision by the Board on the Veteran's TDIU rating claim would, at this point, be premature.  Additionally, on remand, the RO will have an opportunity to provide the Veteran with a notice letter for the TDIU issue and to adjudicate the issue in the first instance.

Accordingly, these issues are REMANDED for the following actions:  

1.  Send the Veteran a notice letter with respect to the issue of entitlement to a TDIU for the period prior to September 15, 2011.  The notice must include an explanation as to the information or evidence needed to establish a disability rating and effective date of any increase for the claim on appeal.  

2.  Ask the Veteran to identify all medical providers who have treated him for PTSD since February 2013.  Obtain copies of the related medical records which are not already in the claims folder.  Document any unsuccessful efforts to obtain records, inform him of such, and advise him he may obtain and submit those records.  

3.  Thereafter, schedule the Veteran for a VA examination by an appropriate professional to determine the extent and severity of his PTSD and to comment on employability.  The entire claims file, including all electronic records, must be reviewed by the examiner.  All signs and symptoms of the service-connected PTSD must be reported in detail (including all information necessary for rating the disability under Diagnostic Code 9411).  The examiner must report all pertinent findings.  

The examiner must opine as to whether it is at least as likely as not that the Veteran's service-connected disabilities, either alone or in the aggregate, rendered him unable to secure or follow a substantially gainful occupation prior to September 15, 2011.  In doing so, the examiner must take into consideration the Veteran's level of education, training, and previous work experience, but not his age or any impairment caused by nonservice-connected disabilities.  

The examination report must include a complete rationale for all opinions expressed.  If the examiner feels that a requested opinion cannot be rendered without resorting to speculation, the examiner must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).  

4.  Finally, readjudicate the issues remaining on appeal, including entitlement to TDIU prior to September 15, 2011.  If either benefit sought remains denied, issue a supplemental statement of the case and return the case to the Board.  

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2014).



______________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


